Citation Nr: 0625436	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for lung cancer, right 
lower lobe, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for lung cancer, right lower lobe.  The veteran 
perfected a timely appeal to that decision.  The veteran and 
his spouse appeared and offered testimony at a hearing before 
a Decision Review Officer (DRO) at the RO in September 2004.  
A transcript of that hearing is of record.  

Pursuant to a June 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005) and 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.  

2.  There is no probative evidence of a nexus between the 
lung cancer, right lower lobe, diagnosed many years post 
service, and any incident of the veteran's active military 
service, to include claimed Agent Orange exposure.  

3.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
whether the veteran's lung cancer, right lower lobe, is 
related to service to include exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  Lung cancer, right lower lobe, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.901(d) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in August 2002 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for lung 
cancer, and he was afforded an opportunity to provide 
testimony at a hearing before a Decision Review Officer at 
the RO, we find that any notice deficiencies are moot.  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

Essentially, the veteran contends that service connection for 
lung cancer, claimed as secondary to exposure to herbicides, 
is warranted because he was exposed to Agent Orange when he 
flew combat missions in Vietnam.  The veteran's report of 
separation from active service (DD Form 214) indicates that 
his primary occupational specialty was as an aircraft 
commander; and, he had one year, 1 month and 3 days of 
foreign and/or sea service.  His military personnel records 
confirm that he flew 74 combat missions during the period 
from November 27, 1968 to May 4, 1969 (B-52); during that 
time, he was stationed at the Anderson Air Force Base (AFB), 
Guam.  The records indicate that the veteran was awarded the 
Vietnam Service Medal.  The service medical records are 
entirely negative for any type of lung disease or malignancy.  

The veteran's claim for service connection for lung cancer 
(VA Form 21-526) was received in June 2002.  Submitted in 
support of his claim were VA progress notes, dated from March 
2002 through June 2002, which show that the veteran was 
diagnosed with cancer in the right lower lobe.  The veteran 
was admitted to a VA hospital in May 2002 with a diagnosis of 
right lower lobe mass, possible bronchogenic cancer.  It was 
noted that the veteran had a past medical history of tobacco 
abuse and hypertension, with elevated lipids; it was further 
noted that he had a right lower lobe mass from which he was 
asymptomatic.  During his hospitalization, the veteran 
underwent a right lower lobe lobectomy.  He was discharged in 
June 2002 with a diagnosis of right lower lobe mass, status 
post, right lower lobe lobectomy with finding of carcinoid 
tumor, free margins, and no lymph nodes.  Duplicate treatment 
reports were received in August 2002.  

In response to a request for information pertaining to the 
veteran's Vietnam Service dates, dated in August 2002, the 
National Personnel Records Center (NPRC) indicated that they 
were unable to determine whether or not the veteran had in-
country service in the Republic of Vietnam.  

Of record is a copy of a Certificate of Participation issued 
to the veteran in recognition of 61 B-52 Combat Sorties in 
support of the Southeast Asia Operation from November 27, 
1968 to May 3, 1969; the certificate was issued from the 
Anderson AFB, Guam.  

Of record is a report of contact (VA Form 119), dated October 
14, 2003, wherein it was noted that the veteran denied that 
any of the combat missions on which he flew during the 
Vietnam Conflict touched down in Vietnam.  He added that he 
believed he was exposed to Agent Orange and other 
contaminants at Guam; however, he did not describe specific 
circumstances of his exposure, stating chemicals were in the 
groundwater, air, etc.  

Also of record is a lay statement from D. K., dated in 
February 2004, indicating that he was also stationed in Guam; 
he indicated that he was at that location from 1964 to 1965.  
D. K. indicated that he was in a Supply Squadron in which he 
was assigned to the inventory crew responsible for keeping 
inventory of the barrels of herbicides; he stated that he 
watched them spray the herbicides around the barracks, along 
the roads, and along the flight line to kill the jungle 
growth.  D. K. further noted that the supply warehouse was 
about forty yards from the flight line where they washed down 
the B52 bombers that had just returned from Vietnam.  D. K. 
stated that they watched the contaminated water run into the 
ditches and drainage areas and, in turn, the contaminated 
water ran into the soil and into the water near Anderson AFB, 
all of which the soldiers used to shower, drink, and washed 
their clothes.  D. K. reported that, as a result of the 
contaminated water, he had had a number of health problems, 
including cardiovascular disease, diabetes, and high blood 
pressure; he stated that he had received letters from other 
soldiers who were stationed in Guam in the 1960's and 1970's 
who were also having health problems.  

Submitted in support of the veteran's claim were various 
articles and Government reports regarding the storage and use 
of Vietnam era herbicide, including dioxins, in Guam.  

Of record is a statement from the veteran's wife who noted 
that although the veteran didn't put his "boots on the 
ground" in Vietnam, he is still a Vietnam veteran; she 
maintains that he fought the same war, except for the fact 
that he was ordered to do so aboard airplanes (B-52 and KC 
135).  She further noted that the veteran served as a pilot 
in Guam during a period of 15 months; during that time, he 
flew 152 missions and received the Vietnam Service Medal.  
She pointed out that Guam is #1 on the Environmental 
Protection Agency (EPA) National Priorities list and is 
costing taxpayers millions of dollars to clean up; she 
argues, therefore, that it is clear that the veteran's cancer 
is a direct result of chemicals in the groundwater in Guam.  

At his personal hearing in September 2004, the veteran 
indicated that he was stationed in Guam in 1968, 1969, and 
1972; he stated that he had a 6 month temporary duty that 
extended from late 1968 through early 1969.  The veteran 
indicated that he was an electronic warfare officer on a B-52 
crew, and later he was a K135 pilot.  The veteran related 
that Guam was placed on the National Priority List with the 
Environmental Protection Agency for contamination due to a 
number of different chemicals in the area, including 
radiation.  The veteran testified that, during his period of 
active duty, they washed down the B52's and the KC135's with 
a lot of chemicals; he noted that those chemicals ended up 
down the drain system on the flight line.  He noted that the 
jet fuel, along with the other chemicals, ended up in the 
groundwater and soil.  The veteran's wife maintained that 
there was no EPA to provide guidelines for using or disposing 
of the chemicals.  She further noted that the EPA has 
determined that there is no safe level of dioxin in the 
drinking water.  The veteran also testified that he actually 
set foot in the country of Vietnam; he stated that he served 
on foot patrol in Vietnam, but he has been unable to come up 
with the evidence necessary to substantiate that fact.  

Of record is a report from the USASCRUR regarding the 
locations in which dioxin containing herbicides were stored 
in the United States and abroad.  Also of record is an 
article regarding hazardous waste sites on Andersen AFB in 
Guam.  

Received in November 2004 were VA progress notes, dated from 
February 2004 through November 2004, which show that the 
veteran received follow up evaluation for his lung cancer.  
During a clinical visit in August 2004, it was noted that the 
veteran had a history of lung carcinoid, status post 
resection; it was requested that the veteran be evaluated for 
possible recurrence.  A whole body scan was performed which 
revealed minimal increased uptake in the chest and left 
axillary region of unclear clinical significance; it was 
noted that early metastatic disease cannot completely be 
excluded.  He was next seen in November 2004, at which time 
it was noted that no signs of carcinoid syndrome was seen; 
the examiner noted that the veteran was exposed to chemicals 
in Vietnam, and there was a possibility that the carcinoid 
may have been a result of that exposure.  


III.  Legal Analysis.

The veteran contends that he developed lung cancer as a 
result of his active military duty with the U.S. Air Force in 
Guam during the Vietnam War.  The contends that he 
participated in combat missions into Vietnam from a base in 
Guam, and that he is thus entitled to the presumption of 
exposure to herbicides accorded to all veterans who served in 
Vietnam.  

The law provides that service connection may be granted for a 
disability due to a disease or injury which was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a) (6) (iii) (2005).  See 
also VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.)  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the evidentiary record, the Board observes 
that the evidence reflects that the veteran's flights in 
Vietnam (B52s) were at high altitude, and it is not contended 
otherwise.  With respect to the textual material submitted by 
the veteran, the Board finds that said evidence does not 
establish that he served in Vietnam.  Particularly, records 
from the NPRC indicate that they were unable to establish 
that the veteran served in-country in Vietnam.  As the 
textual evidence does not report any facts specific to the 
veteran or show that he was exposed to herbicides during 
service, it does not provide any basis for finding he served 
in Vietnam or had Agent Orange exposure.  

Although the veteran's service personnel records reflect that 
he flew 74 combat missions during the Vietnam era (from 
November 1968 to May 1969), they do not reflect "service in 
the Republic of Vietnam" as that service is defined for the 
purpose of establishing the presumption of exposure to 
herbicides set forth in 38 C.F.R. §§ 3.307 and 3.309.  
Significantly, no service personnel or medical reports of 
record indicate that he spent any time on the ground in 
Vietnam.  VA's General Counsel has concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOGCPREC 7-93 
(August 12, 1993).  

The record reflects that the veteran is diagnosed with lung 
cancer, a disease which is listed among those subject to 
presumption; nonetheless, without the requisite service in 
Vietnam, the veteran is not entitled to consideration of his 
claim under the presumptive provisions of 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  However, this does not end the 
analysis of the veteran's claim.  It simply means that the 
claim will be adjudicated under the normal evidentiary 
requirements for a claim of service connection.  

As there is no evidence that lung cancer was manifested 
during the veteran's first postservice year, the presumptive 
provisions for chronic diseases in 38 U.S.C.A. §§ 1112, 1113 
are not for application.  The Board notes that there is no 
medical evidence of this claimed disability until 2002, more 
than 30 years after the veteran's discharge from service.  
The first medical evidence of the disability dates to May 
2002, reflecting a diagnosis of carcinoid of the lung.  To 
establish entitlement to service connection for a claimed 
disability without the benefit of the presumptive provisions 
in 38 U.S.C.A. §§ 1112, 1113, 1116, there must be medical 
evidence which demonstrates a nexus between the current 
disability and a disease or injury incurred in service.  See 
Hickson, supra.  Here, there is competent evidence that the 
veteran has lung cancer.  However, the record is devoid of 
any competent evidence relating the lung cancer to service.  
Consequently, the Board finds that there is simply no 
competent and probative evidence upon which to base an 
allowance of service connection for lung cancer.  

The Board is aware that in November 2004 a VA examiner 
reported that the veteran had been exposed to chemicals in 
Vietnam and there was a possibility that the carcinoid may 
have been the result of that exposure.  The Board finds that 
the examiner was not competent to establish that the veteran 
was in Vietnam and we find that the veteran was not in 
Vietnam.  Therefore, an opinion that attempts to link 
carcinoma to Vietnam service fails.

Postservice medical records provide no basis for establishing 
a causal link between the veteran's lung cancer and service, 
including exposure to herbicides in service.  The opinions 
and observations of the veteran, his spouse, and his fellow 
servicemen in this matter are not competent evidence.  As 
laypersons, they have no special expertise to establish 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, while the evidence shows that the veteran has 
lung cancer, it does not show a link between the lung cancer 
and any incident, injury, or disease in service.  The 
preponderance of the evidence is against the veteran's claim.  
Hence, service connection for lung cancer must be denied.  

The Board notes that the veteran's representative, in June 
2006, requested that an opinion be obtained from an 
independent medical expert (IME) in connection with the 
instant claim pursuant to 38 C.F.R. § 20.901(d).  The Board 
may obtain an advisory medical opinion from an IME when, in 
its opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
After careful review of the evidentiary record, the Board 
finds that the medical evidence in this case does not present 
a complex medical question or controversy.  Hence, good cause 
not being shown, an advisory opinion from an independent 
medical expert is not required under 38 C.F.R. § 20.902.  See 
also 38 C.F.R. § 20.901(d).  

Lastly, the Board accepts that the veteran was in combat.  
Therefore, the provisions of 38 C.F.R. § 1154 are for 
consideration.  However, the veteran does not factually 
establish exposure during such service.  In this case, any 
such implication does not constitute satisfactory evidence.


ORDER

Service connection for lung cancer, right lower lobe, is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


